                       IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT COURT OF TENNESSEE

IN RE:                                           )
THOMAS WILLIAM PRIGNANO                          )
TOMME NOELLE PRIGNANO                            )       CASE NO: 20-01115-RSM-13
7201 CHARLOTTE PK. #101                          )       CHAPTER 13
NASHVILLE, TN 37209                              )       JUDGE MASHBURN
SSN: XXX-XX-9751/9207                            )
Debtors.                                         )

         DEBTORS’ RESPONSE TO MOTION FOR RELIEF FROM AUTOMATIC STAY

        COMES NOW the debtors, by and through counsel, and for his response to the Motion for Relief,
would respectfully state unto this Court as follows:

        1.      Debtors’ 2013 Volkswagen Jetta is essential for an effective reorganization of their
                Plan under 11 U.S.C. §362(d)(2)(B), as each Debtor needs his or her vehicle to get
                to and from their place of employment in order to fund the plan.

        2.      VW Credit did not receive its scheduled payment at the end of June nor at the end
                of July.

        3.      The reason for the non-payment is that Debtors were granted a suspension on June
                26th, 2020 (Doc. 40). VW Credit had the requisite twenty-one (21) day period to
                object to the Motion (Doc. 37) filed on June 2nd, but did not do so.

        4.      VW Credit, Inc. has received all payments required after the suspension concluded,
                and will be paid the amount listed in the Confirmation Order (Doc. 26).

        5.      Debtors request Motion to be denied.

        Respectfully submitted this the 2nd day of December, 2020




                                                         /s/ Ryan Lloyd
                                                         RYAN LLOYD, #034323
                                                         Clark & Washington, PC
                                                         Attorneys for Debtor(s)
                                                         237 French Landing Drive
                                                         Nashville, TN 37228
                                                         615-251-9782; Fax: 615-251-8919



Case 3:20-bk-01115        Doc 51     Filed 12/02/20 Entered 12/02/20 16:53:50               Desc Main
                                     Document     Page 1 of 2
                                                            Email: cwnashville@cw13.com


                                        CERTIFICATE OF SERVICE

         I, the undersigned, hereby certify that on this the 2nd day of December, 2020, true and correct copies
of the foregoing have been served in the following manner:

Email by Electronic Case Noticing to:

Beth R. Derrick, Assistant U.S. Trustee
Henry E. Hildebrand, III, Chapter 13 Trustee

By U.S. Postal Service, postage prepaid to:

The Debtor(s) at the above address
Spina & Lavelle, PC, One Perimeter Park South, Suite 400N, Birmingham, AL 35243
Volkswagen Credit, PO Box 3, Hillboro, OR 97123

By Certified Mail to:

Total Mailings by U.S. Postal Service: 3

/s/ Ryan Lloyd
RYAN LLOYD #034323




Case 3:20-bk-01115          Doc 51      Filed 12/02/20 Entered 12/02/20 16:53:50                   Desc Main
                                        Document     Page 2 of 2
